DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2020 has been entered.
 
Response to Amendment
The Applicant's amendment of 06/15/2020 is entered.
Claims 16 and 35–36 are amended, claim 33 is cancelled, and claims 37–46 
The rejection of claims 33 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/15/2020.
The rejection of claims 16, 23, and 28–35 under 35 U.S.C. 103 as being unpatentable over Hatwar et al., US-20100288362-A1, ("Hatwar") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT"), and the rejection of claim 36 under 35 U.S.C. 103 as being unpatentable over Hatwar et al., US-20100288362-A1, ("Hatwar") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/15/2020.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 10–11 of the reply dated 06/15/2020 with respect to  the rejection of record have been fully considered but they are not persuasive.
Applicant's argument 
Examiner's response -- The claims did not previously required the limitation that sequential layers in the charge carrier generation layer stack have a common interface and this is addressed in the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 23, 28–32, 34–35, and 37–41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 35: claims 16 and 35 recite "wherein the interlayer is located between the electron-transporting layer and the first hole-transporting layer and/or between the first hole-transporting layer and the second hole-transporting layer" (emphasis added) and "wherein the interlayer has a common interface with the electron-transporting layer and the first hole-transporting layer and/or the interlayer has a common interface with the first hole-transporting layer and the second hole-transporting layer" (emphasis added).  This appears to encompass three scenarios: (i) the interlayer is located between the electron-transporting layer and the first hole-transporting layer; and between the first hole-transporting layer and the second hole-transporting layer.
However, the claims recites "a charge carrier generation layer stack atop the first organic functional layer stack, wherein the charge carrier generation layer stack comprises a hole-transporting layer, an electron-transporting layer and an interlayer, and wherein the interlayer includes a polynuclear phthalocyanine derivative…" (emphasis added), which does not appear to encompass more than one interlayer.  Therefore, the claim is indefinite because it is unclear how many interlayers are required to be present.  
It is noted that instant Fig. 1b 
    PNG
    media_image1.png
    214
    535
    media_image1.png
    Greyscale
as described in paragraph [0071] depicts wherein there are two interlayers present in the charge carrier generation layer stack, scenario (iii) as discussed above, and instant  Fig. 1c 
    PNG
    media_image2.png
    173
    498
    media_image2.png
    Greyscale
 as described in paragraph [0072] depicts wherein there is one 
Additionally, the claim is indefinite because it is unclear if, as in the case of scenario (iii) discussed above, there are two interlayers are present, whether both interlayers are required to include a polynuclear phthalocyanine derivative or only one of the layers including a polynuclear phthalocyanine derivative would meet the claims.
For purposes of examination, the claims will be interpreted to include wherein the charge generation layer stack comprises one or two interlayers, and wherein one or both of the interlayers comprises a polynuclear phthalocyanine derivative.
Claims 23, 28–32, and 34 are rejected as being dependent on indefinite claim 16.
Claims 37–41 are rejected as being dependent on indefinite claim 35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 23, 28–32, 34–35 and 37–41 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT").
It is noted that Nowatari et al. US-20110240971-A1 is cited in the IDS of 12/19/2015.
Regarding claims 16, 28–32, 34–35 and 38–41, Nowatari teaches a light emitting element illustrated in FIG. 8B 
    PNG
    media_image3.png
    629
    480
    media_image3.png
    Greyscale
 comprising an anode 101, a first EL layer 103, a third layer 104, a second layer 105, a third layer 106, a second EL layer 107, and a cathode 102 (¶ [0170]).  Nowatari teaches that: the first layer 106 is provided between and is in contact with the second EL layer 107 and the second layer 105 (¶ [0170] referring to ¶ [0123]); the second layer 105 is provided between and is in contact with the first layer 106 and the third layer 104 (¶ [0170] referring to ¶ [0123]); and the third layer 104 is provided between and is in contact with the second layer 105 and the first EL layer 103 (¶ [0170] referring to ¶ [0123]).  
Nowatari teaches the first layer 106 functions as a charge-generation region and has hole-transport properties and comprises an acceptor substance and a hole transport substance (¶ [0171]).  Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material and has functions of accepting electrons generated in 
Nowatari teaches the first layer 106 has a stacked structure of a layer 106a which is in contact with the second EL layer 107 and a layer 106b which is in contact with the second layer 105, wherein the layer 106a contains a hole-transport substance and the layer 106b contains an acceptor substance (¶ [0174]).

Nowatari does not specifically exemplify a device as described above wherein the second EL layer comprises a hole-transport layer.  However, Nowatari teaches the layers other than the light-emitting layer in the EL layers may include a hole-transport layer (¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second EL layer comprising a hole-transport layer, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Nowatari does not specifically exemplify a device as discussed above wherein the second layer 105 includes a polynuclear phthalocyanine derivative as recited in claim 16.  However, Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material, as mentioned above.
Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties (Yamada-MT, page 9, second paragraph) for use in charge generating layers (Yamada-MT, ¶ [0001]).  Yamada teaches trinuclear phthalocyanine derivatives represented by general formula (III) and teaches specific examples including compound (3-b) 
    PNG
    media_image4.png
    604
    470
    media_image4.png
    Greyscale
(Yamada-JP, page 1037, top), which have M7, M8, and M9 as Mn.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nowatari by forming the second layer 105 out of the polynuclear phthalocyanine derivatives, as taught by Yamada.  One would have been motivated to do so because Nowatari teaches the second layer 105 has functions of accepting electrons and donating the electrons to the next EL layer and is formed of a phthalocyanine-based 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of compound(3-b) of Yamada, because it would have been choosing from the list of compounds specifically exemplified by Yamada, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the charge generating layer of the device of Nowatari and possessing the semiconducting properties taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the polynuclear phthalocyanine derivatives of Yamada having the semiconducting properties taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Nowatari in view of Yamada does not specifically disclose a device comprising a polynuclear phthalocyanine derivative as discussed above wherein M7, M8, and M9- are Zn.  However, Yamada teaches M7, M8, and M9- of formula (III) may be a divalent metal ion capable of forming a complex (Yamada-MT, page 1, bottom), which includes Zn (Yamada-MT, page 3, middle and Yamada-JP, page 1012, left column, bottom).
Therefore, given the general formula and teachings of Yamada, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of 7, M8, and M9- with Zn, because Yamada teaches the variable may suitably be selected as Zn.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the second layer 105 of the device of Nowatari and possess the semiconducting properties taught by Yamada.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Zn as the metal, because it would have been choosing from the list of divalent metal ions capable of forming a complex specifically identified by Yamada as suitable, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the second layer 105 of the device of Nowatari and possessing the semiconducting properties taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (III) having the semiconducting properties taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Yamada does not specifically disclose a polynuclear phthalocyanine compound as discussed above wherein R1 to R12 of formula (III) are each selected from a group consisting of branched or unbranched alkyl radicals and aromatic radicals.  However, Yamada teaches R1 to R12
Therefore, given the general formula and teachings of Yamada, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the hydrogens at positions corresponding to R1 to R12 of formula (III) of Yamada with a t-butyl group, because Yamada teaches the variable may suitably be selected as a t-butyl group.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the second layer 105 of the device of Nowatari and possess the semiconducting properties taught by Yamada.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select t-butyl, because it would have been choosing from the list of R1 to R12 
The modified compound of Yamada is 
    PNG
    media_image5.png
    601
    545
    media_image5.png
    Greyscale
 wherein R is in each case t-butyl.

The modified device of Nowatari in view of Yamada reads on claims 16, 28–31, 35 and 36–41.
The first EL layer 103 is being equated with the claimed first organic functional layer stack, the third layer 104 is being equated with the claimed electron-transporting layer in the charge generation layer stack layer, the second layer 105 comprising the polynuclear phthalocyanine derivative of Yamada is being equated with the claimed interlayer in the charge generation layer stack layer, the layer 106a is being equated with the claimed first hole-transporting layer in the charge generation layer stack layer, the layer 106b is being equated with the claimed second hole-transporting layer in the charge generation layer stack layer, the second EL layer 107 is being equated with the claimed second organic functional layer stack, which comprises the hole-transport layer 

Nowatari in view of Yamada teaches the light emitting element as outlined above, therefore Nowatari in view of Yamada also teaches the method of forming the light emitting element which reads on claim 32.  The second layer 105 of Nowatari may be formed by vacuum evaporation method or a wet method (¶ [0095]) (per claim 34).

Regarding claims 23 and 37, Nowatari in view of Yamada teaches the modified device as discussed above with respect to claims 16 and 35.  
Nowatari in view of Yamada does not specifically exemplify a device as discussed above wherein the second layer 105 (corresponding to the claimed interlayer) has a thickness between 1 nm and 50 nm.  However, Nowatari exemplified devices wherein the thickness is 3 nm (¶ [0234]), 3 nm (¶ [0251]), and 2 nm (¶ [0270]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second layer 105 with a thickness of 2 nm or 3 nm, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).


Claims 35 and 37–41 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT").
It is noted that Nowatari et al. US-20110240971-A1 is cited in the IDS of 12/19/2015.
Regarding claims 35 and 38–41, Nowatari teaches a light emitting element illustrated in FIG. 8B 
    PNG
    media_image6.png
    629
    480
    media_image6.png
    Greyscale
 comprising an anode 101, a first EL layer 103, a third layer 104, a second layer 105, a third layer 106, a second EL layer 107, and a cathode 102 (¶ [0170]).  Nowatari teaches that: the first layer 106 is provided between and is in contact with the second EL layer 107 and the second layer 105 (¶ [0170] referring to ¶ [0123]); the second layer 105 is provided between and is in contact with the first layer 106 and the third layer 104 (¶ [0170] 
Nowatari teaches the first layer 106 functions as a charge-generation region and has hole-transport properties and comprises an acceptor substance and a hole transport substance (¶ [0171]).  Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material and has functions of accepting electrons generated in the first layer 106 and donating the electrons to the next EL layer through the third layer 104 (¶ [0053]). Nowatari teaches the third layer 104 has electron-transport properties (¶ [0056]) and comprises an electron-transport substance and an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound (¶ [0089]).
Nowatari teaches the first layer 106 has a stacked structure of a layer 106a which is in contact with the second EL layer 107 and a layer 106b which is in contact with the second layer 105, wherein the layer 106a contains a hole-transport substance and the layer 106b contains an acceptor substance (¶ [0174]).

Nowatari does not specifically exemplify a device as described above wherein the second EL layer comprises a hole-transport layer.  However, Nowatari teaches the layers other than the light-emitting layer in the EL layers may include a hole-transport layer (¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second EL layer comprising a hole-transport layer, because this would have been combining prior art 

Nowatari does not specifically exemplify a device as discussed above wherein the second layer 105 includes a polynuclear phthalocyanine derivative that contains a metal or a metal compound selected from the group consisting of Cu, Co, Al, Ni, Fe, SnO, Mn, Mg and VO.  However, Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material, as mentioned above.
Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties (Yamada-MT, page 9, second paragraph) for use in charge generating layers (Yamada-MT, ¶ [0001]).  Yamada teaches dinuclear phthalocyanine derivatives represented by general formula (I) and teaches specific examples including compound (2-b) 
    PNG
    media_image7.png
    385
    546
    media_image7.png
    Greyscale
 (Yamada-JP, page 1028, bottom) which contains Mn and Cu.  Yamada teaches trinuclear phthalocyanine derivatives represented by general formula (III) and teaches specific examples including 
    PNG
    media_image4.png
    604
    470
    media_image4.png
    Greyscale
(Yamada-JP, page 1037, top), which contains Mn, compound (3-j) and compound (3-k) (Yamada-JP, page 1040), which contain VO, and VO and Mn, respectfully, and compound (3-l) (Yamada-JP, page 1041, top), which contains Mn,.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nowatari by forming the second layer 105 out of the polynuclear phthalocyanine derivatives, as taught by Yamada.  One would have been motivated to do so because Nowatari teaches the second layer 105 has functions of accepting electrons and donating the electrons to the next EL layer and is formed of a phthalocyanine-based material, as mentioned above and Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties for use in charge generating layers.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of compounds (2-b), (3-b), (3-j), (3-k), or (3-l) of Yamada that contain a metal or a metal compound of Cu, Mn, or VO, because it would have been choosing from the list of compounds specifically exemplified by Yamada, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the charge generating layer of the device of Nowatari and possessing the semiconducting properties taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the polynuclear phthalocyanine derivatives of Yamada having the semiconducting properties taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Nowatari in view of Yamada reads on claims 35 and 38–41.
The first EL layer 103 is being equated with the claimed first organic functional layer stack, the third layer 104 is being equated with the claimed electron-transporting layer in the charge generation layer stack layer, the second layer 105 comprising the polynuclear phthalocyanine derivative of Yamada is being equated with the claimed interlayer in the charge generation layer stack layer, the layer 106a is being equated with the claimed first hole-transporting layer in the charge generation layer stack layer, the layer 106b is being equated with the claimed second hole-transporting layer in the charge generation layer stack layer, the second EL layer 107 is being equated with the 

Regarding claim 37, Nowatari in view of Yamada teaches the modified device as discussed above with respect to claim 35.  
Nowatari in view of Yamada does not specifically exemplify a device as discussed above wherein the second layer 105 (corresponding to the claimed interlayer) has a thickness between 1 nm and 50 nm.  However, Nowatari exemplified devices wherein the thickness is 3 nm (¶ [0234]), 3 nm (¶ [0251]), and 2 nm (¶ [0270]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second layer 105 with a thickness of 2 nm or 3 nm, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).


Claims 36 and 43–46 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT")
It is noted that Nowatari et al. US-20110240971-A1 is cited in the IDS of 12/19/2015.
Regarding claims 36 and 43–46, Nowatari teaches a light emitting element illustrated in FIG. 4A 
    PNG
    media_image8.png
    571
    398
    media_image8.png
    Greyscale
.  Nowatari teaches in the light emitting element: a first EL layer 103 and a second EL layer 107 each including a light-emitting region are provided between the pair of electrodes (the anode 101 and the cathode 102), and an intermediate layer 203 is provided between the first EL layer 103 and the second EL layer 107 (¶ [0122]); the intermediate layer 203 includes the first layer 106, the second layer 105, and the third layer 104 from the cathode 102 side (¶ [0122]); the first layer 106 is provided between and is in contact with the second EL layer 107 and the second layer 105 (¶ [0123]); the second layer 105 is provided between and is in contact with the first layer 106 and the third layer 104; and the third layer 104 is provided between and is in contact with the second layer 105 and the first EL layer 103 (¶ [0123]).
Nowatari teaches the first layer 106 functions as a charge-generation region and has hole-transport properties (¶ [0052]) and comprises an acceptor substance and a hole transport substance (¶ [0089]).  Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material and has functions of accepting electrons generated in the first layer 106 and donating the electrons to the next EL layer through the third layer 104 (¶ [0053]). Nowatari teaches the third layer 104 has electron-transport properties (¶ [0056]) and comprises an electron-transport substance and an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound (¶ [0089]).

Nowatari does not exemplify a device as described above wherein the second EL layer comprises a hole-injection layer, and a hole-transport layer.  However, the layers other than the light-emitting layer in the EL layers may include a hole-injection layer, and a hole-transport layer (¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second EL layer comprising a hole-injection layer, and a hole-transport layer, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Nowatari does not exemplify a device as described above wherein each of the second layer 105 and the hole-injection layer of the second EL layer 107 include a polynuclear phthalocyanine derivative that is metal-free or contains a metal or a metal 
Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties (Yamada-MT, page 9, second paragraph) for use in charge generating layers (Yamada-MT, ¶ [0001]).  Yamada teaches dinuclear phthalocyanine derivatives represented by general formula (I) and teaches specific examples including compound (2-a), which is metal free (Yamada-JP, page 1028), and compound (2-b) 
    PNG
    media_image9.png
    385
    546
    media_image9.png
    Greyscale
 (Yamada-JP, page 1028), which contains Mn and Cu.  Yamada teaches trinuclear phthalocyanine derivatives represented by general formula (II) and teaches specific examples including compound (3-a) (Yamada-JP, page 1036), which is metal-free.  Yamada teaches trinuclear phthalocyanine derivatives represented by general formula (III) and teaches specific 
    PNG
    media_image4.png
    604
    470
    media_image4.png
    Greyscale
(Yamada-JP, page 1037, top), which contains Mn, compound (3-j) and compound (3-k) (Yamada-JP, page 1040), which contain VO, and VO and Mn, respectfully, and compound (3-l) (Yamada-JP, page 1041, top), which contains Mn.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nowatari by forming the second layer 105 and the hole-injection layer of the second EL layer 107 out of the polynuclear phthalocyanine derivatives, as taught by Yamada.  One would have been motivated to do so because Nowatari teaches the second layer 105 has functions of accepting electrons and donating the electrons to the next EL layer and is formed of a phthalocyanine-based material, as mentioned above, and Nowatari teaches that the hole-injection substance of the hole-injection layer may be a phthalocyanine-based compound, and Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties for use in charge generating layers.  The 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of compounds (2-a) (2-b), (3-a), (3-b), (3-j), (3-k), or (3-l) of Yamada that are metal-free or contains a metal or a metal compound of Cu, Mn, or VO, because it would have been choosing from the list of compounds specifically exemplified by Yamada, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the charge generating layer of the device of Nowatari and possessing the semiconducting properties taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the polynuclear phthalocyanine derivatives of Yamada having the semiconducting properties taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Nowatari in view of Yamada (depicted below) has the layer structure: the anode 101 / the first EL layer 103 /  the third layer 104 / the second layer 105 / the first layer 106 comprising the polynuclear phthalocyanine derivative of Yamada / the hole-injection layer of the second EL layer 107 comprising the polynuclear phthalocyanine derivative of Yamada / the hole-transport layer of the second EL layer 107 / the remaining layers of the second EL layer 107 / the cathode 102.

    PNG
    media_image10.png
    571
    398
    media_image10.png
    Greyscale

The modified device of Nowatari in view of Yamada reads on 36 and 43–46.
The first EL layer 103 is being equated with the claimed first organic functional layer stack, the third layer 104 is being equated with the claimed electron-transporting layer in the charge generation layer stack layer, the second layer 105 is being equated with one of the claimed interlayers in the charge generation layer stack layer, the first layer 106 is being equated with the claimed first hole-transporting layer in the charge generation layer stack layer, the hole-injection layer of the second EL layer 107 is being equated with the claimed other interlayer in the charge generation layer stack layer, the hole-transport layer of the second EL layer 107 is being equated with the claimed second hole-transporting layer in the charge generation layer stack layer, and the 
The polynuclear phthalocyanine derivative of Yamada in the second layer 105 and the hole-injection layer of the second EL layer 107 comprises two or three mononuclear phthalocyanine derivatives or phthalocyanine units, which are fused to one another by benzene rings.

Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT") as applied to claim 36 above, and further in view of Hatwar et al., US-20100288362-A1, ("Hatwar").
Regarding claim 42, Nowatari in view of Yamada teaches the modified device as discussed above with respect to claim 36.  
Nowatari in view of Yamada does not specifically exemplify a device as discussed above wherein the second layer 105 (corresponding to the claimed interlayer) and the hole-injection layer of the second EL layer 107 each have a thickness between 1 nm and 50 nm.  However, Nowatari exemplified devices wherein the thickness of the second layer 105 is 3 nm (¶ [0234]), 3 nm (¶ [0251]), and 2 nm (¶ [0270]).
Hatwar teaches a tandem OLED (¶ [0085]) comprising electroluminescent (EL) units (¶ [0085]), wherein the EL units may comprise a hole-injecting layer (¶ [0086], ¶ [0089]), and the hole-injecting layer thickness may be about 1 nm (¶ [0089]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second layer 105 with a thickness of 2 nm or 3 nm, because these thickness were taught by Nowatari as suitable and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the hole-injection layer of the second EL layer 107 with a thickness of about 1 nm, because this thickness was taught by Hatwar as suitable for a hole-injecting layer in an EL unit of a tandem OLED and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Nowatari et al. US-20110315968-A1 (cited on the IDS of 12/19/2015) teaches a stacked OLED comprising a second layer 105 which may comprise a phthalocyanine-based material (¶ [0087]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M DAHLBURG whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786